Citation Nr: 1647577	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-03 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than March 14, 2016, for the grant of a 70 percent rating for residuals of a traumatic brain injury (TBI).

3.  Entitlement to an effective date earlier than March 14, 2016, for the grant of a 50 percent rating for migraine headaches.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from December 1985 to August 1989 and from March 1991 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In September 2010, the RO denied a TDIU.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in March 2014.  In March 2015, the Board remanded the TDIU claim for additional development.

In an April 2016 rating decision, the RO granted a 70 percent rating for TBI residuals and a 50 percent rating for migraine headaches, both effective from March 14, 2016.  In May 2016, the RO promulgated a supplemental statement of the case (SSOC) stating that entitlement to a TDIU prior to March 14, 2016, remained denied, and that a TDIU after that date was moot.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran was granted higher ratings for his TBI residuals and migraine headaches by way of an April 2016 rating decision.  In response, he filed a May 2016 notice of disagreement arguing that effective dates earlier than March 14, 2016, were warranted for these ratings.  To date, it does not appear that his notice of disagreement has been acknowledged and no statement of the case (SOC) has been promulgated in response.  This renders the claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999).

The TDIU claim must be remanded for two reasons.  First, as noted earlier, the RO indicated in a May 2016 SSOC that the issue of entitlement to a TDIU from March 14, 2016, was moot because, in light of the increased ratings granted for TBI residuals and migraine headaches, the Veteran had been assigned a 100 percent combined schedular rating as of that date.  However, the assignment of a 100 percent schedular rating does not necessarily render the issue of TDIU moot.  There could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and nonetheless could establish entitlement to a TDIU for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  Bradley v. Peake, 22 Vet. App. 280 (2008); see also 38 U.S.C.A. § 1114(s).

In this case, if it were determined that the Veteran's TBI residuals, alone, satisfy the criteria for a TDIU, then he would have one disability rated as "total" with additional disabilities combining to at least 60 percent, which in turn would warrant SMC under 38 U.S.C.A. § 1114(s).  Thus, the issue of TDIU is not moot for the period from March 14, 2016.  Because the May 2016 SSOC did not adjudicate the TDIU issue for this period, the matter must be remanded.  This remand action may serve the Veteran as it preserves his right to "one review on appeal" and permits the AOJ to review the evidence prior to the Board's consideration of the evidence.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).

As to whether a TDIU is warranted prior to March 14, 2016, that issue is inextricably intertwined with the effective date issues also being remanded.  That is, the assignment of earlier effective dates for the recently increased ratings for TBI residuals and migraine headaches could affect the adjudication of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an SOC addressing the issues of entitlement effective dates earlier than March 14, 2016, for the assignment of a 70 percent rating for TBI residuals and a 50 percent rating for migraine headaches.  Notify him that he still needs to file a Substantive Appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect his appeal of this claim to the Board, and advise him of how long he has to do this.  Only if he perfects his appeal of this additional claim should it be returned to the Board for further appellate consideration.

2.  After completion of the above, readjudicate the issue of entitlement to a TDIU, to include whether a TDIU is warranted for any period in which the Veteran is assigned a 100 percent combined schedular rating.  If the claim is not granted in full, send the Veteran an SSOC and allow a reasonable opportunity to respond, after which the appeal must be returned to the Board for further adjudication, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




